     Case 2:19-cv-08082-CAS-FFM Document 15 Filed 02/03/20 Page 1 of 1 Page ID #:87



1     WEINTRAUB TOBIN LAW CORPORATION
      DAVID R. GABOR, State Bar No. 145729
2     10250 Constellation Blvd., Suite 2900
      Los Angeles, California 90067
3     Telephone: 310-858-7888
      Facsimile: 310-550-7191
4     Email:     dgabor@weintraub.com
5     Attorneys for Plaintiffs
      RICHARD “CHEECH” MARIN, an individual;
6     KOO KOO BANANA, INC., a California Corporation
7

8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10

11     RICHARD “CHEECH” MARIN, an          Case No.: 2:19-CV-08082 CAS (FFMx)
       individual; KOO KOO BANANA, INC., a
12     California Corporation,             Hon. Christina A. Snyder
13                         Plaintiffs,              [PROPOSED] ORDER RE
                                                    SECOND STIPULATION TO
14                v.                                EXTEND TIME TO RESPOND TO
                                                    COMPLAINT BY ADDITIONAL
15     STEVEN CHIOCCHI, an individual;              FIFTEEN DAYS
       CHEECH’S OWN, LLC, a New Jersey
16     Limited Liability Company,                   Complaint Served:              11/5/19
                                                    Current Response Date:         2/5/20
17                         Defendants.              New Response Date:             2/20/20
18

19
                                         [PROPOSED] ORDER
20
            Upon consideration of the Stipulation (Dkt. 14) filed by the Parties, and finding
21
      good cause therein, it is hereby ORDERED that the deadline for Defendants Steven
22
      Chiocchi and Cheech’s Own, LLC to respond to the Complaint shall be extended to
23
      February 20, 2020.
24

25 Dated: February 3, 2020

26                                                 U.S. District Judge
27

28
      {00200511.DOCX;}
         SECOND STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                        1
